Appeal by the defendant *264from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered January 30, 1991, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is nothing in the plea and sentencing proceedings to indicate that the defendant’s plea did not "represent a voluntary and intelligent choice” (North Carolina v Alford, 400 US 25, 31; see also, People v Francabandera, 33 NY2d 429, 434). Additionally, we find no improvident exercise of discretion in the court’s denial of the defendant’s application to withdraw his plea (see, People v Brown, 142 AD2d 683). Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.